Interim Decision #2359

MATTnR.

OF LEE

In Visaa Petition Proceedings
A-20316834

Decided by Board March 21, 1975
The petitioner, a United States citizen, applied for preference status for the beneficiary as
her brother under the provisions of section 203(a)(5) of the Immigration and Nationality
Act. However, blood tests excluded the claimed relationship and the visa petition
approval was revoked. Petitioner's mother now claims that she adopted the beneficiary
at birth in Hong Kong in 1957. The petition must be denied for two reasons. First, under
Chinese law, the beneficiary's mother could not adopt without the consent of her
husband (who was unaware of the alleged adoption in 1957). Such consent was not
forthcoming until 1973. after beneficiary had passed the age of 14 years (see section
101(b)(1)(E) of the Act). Secondly, the sole evidence presented in support of the
adoption was a statutory declaration executed by the putative adoptive mother in 1973.
This evidence does not meet the standards for proof of Chinese customary adoption. See
Matter of Kulan, 14 L & N. Dec. 175 (BIA 1972) andMatter of Chin, 14 I. & N. Dec. 150
(BIA 1972).
ON BEHALF OF PETITIONER: Z. B. Jackson, Esquire
Jackson & Hertogs
585 Washington Street
San Francisco, California 94111

The United States citizen petitioner applied for preference status for
the beneficiary as her brother under section 203(a)(5) of the Immigration
and Nationality Act. The district director approved the petition on June
15, 1973. However, when blood tests'excluded the claimed relationship,
the district director notified the petitioner of his intent to revoke approval of the petition. After giving the petitioner an opportunity to
submit evidence in opposition to revocation, the district director revoked approval of the visa petition in a decision dated July 18, 1974. The
petitioner has appealed from that decision. The appeal will be dismissed.
The petitioner's mother now claims that she adopted the beneficiary
at birth in Hong Kong in 1957 and raised him as her son. Her husband
was not informed of the adoption until sometime after October 16, 1973;
prior to that time he had allegedly considered the beneficiary to be his
blood son.

Upon learning the true circumstances of the beneficiary's birth, the
221

Interim Decision #2359
husband purportedly consented to the adoption. By that time, however,
the beneficiary was beyond the 14-year age requirement for adoption in
accordance with section 101(b)(1)(E) of the Act. See Matter of Butterly,
14 I. & N. Dec. 460 (BIA 1973).
The law of adoption applicable to Chinese domiciled in Hong Kong, in
addition to recent enactments by the Hong Kong authorities, has been

Chinese law and custom. Matter of Poon, 14 I. & N. Dec. 155 (BIA
1972); Matter of Ng, 14 I. & N. Dee. 135 (ETA 1972). The record contains a
memorandum regarding Chinese law and custom in Hong Kong prepared
in March 1974 by the Far Eastern Law Division of the Library of
Congress.
That memorandum contains the following passage taken from T'ungtsu Chu, Law and Society in Traditional China 104 (Paris: Mouton &
Co. 1965):
A wife's authority was controlled and limited by her husband. To be sure, she had the
right to disckgine her children and arrange for their marriages, but she could not go
counter to her husband's will. And while she had authority to control the household and
the household property, this authority also derived from her husband. Any activity over
and above roatine matters had to be approved by him. This was clearly stated by the
Supremo Court [of China] as late as 1916 Undonbtedly, it reflected a traditional
viewpoint.

The same source also indicates that under the principle of the "three
dependencies," the wife in the Lra.ditional Chinese household could

never act autonomously.
Another authority on Chinese law indicates that the wife in traditional Chinese society was not the equal of her husband. The concept of
husband and wife having "equal rank" was merely an external aspect;
inside the house, the wife owed obedience to her husband. M. J. Meijer,
Marriage Low and Policy in the Chinese People's Republic 15 (Hong
Kong: Hong Kong University Press 1971).
In an unpublished decision, Matter of Wing lion Leong, A-17190825
(BIA September 30, 1971), we considered the question of an adoption by
a married woman without her husband's consent under the law of China

prior to the effective date of the Civil Code of the Republic of China. We
found that there was no provision of Chinese law in effect prior to the
Civil Code which would have permitted an adoption to be effective as to
a married man without his consent or knowledge.
Counsel has relied on an earlier unpublished decision, Matter of Lung
Chan, VP3-1.423920 (BIA April 30, 1962). In that case we recognized
an adoption •ander Chinese law and custom in Hong Kong where there
evidently had been an accidental switch of children at birth, and neither
parent knew that the child was not their blood child until blood tests
were undertaken. The result in that case may have been influenced by

the sympathetic factors present; we do not believe that it represents a
222

Interim Decision #2359
correct application of the adoption laws of Hong Kong, and we decline to
follow it in the present situation.
In Matter of Rodriguez, 14 I. & N. Dec. 335 (BIA 1973), we held that
an adoption by a single woman was possible under Chinese law and
custom in Hong Kong. Obviously, that case is distinguishable from the
present situation involving a married woman who allegedly adopted
without her husband's consent or knowledge.
Nevertheless, counsel has pointed out that in Matter of Rodriguez we
noted an assertion by the district director "that the courts of Hong Kong
have accepted the principle that a married woman was capable, acting
alone, of adopting a child, In Re T.M.H. (An Infant), 1962 H.K.L.R.
[1813 184." In the context of Rodriguez, that statement was only dictum. Moreover, upOn a rereading of In Re T.M.H., supra, we are
satisfied that case does not establish that a married woman can adopt
without her husband's consent under Chinese law and custom in Hong
Kong.
Counsel has also referred to our unpublished decision in Matter of Yu
Lung Hei, A- 19192671 (BIA October 3, 1973). That case, however, dealt
with adoption under the Civil Code of the Republic of China and is not
applicable to the present situation involving Chinese law and custom in

Hong Kong.
On the basis of the information presently available to us, we conclude
that the petitioner has failed to establish that a married woman is
empowered to adopt without her husband's consent under Chinese law
and custom in Hong Kong. Moreover, there is an additional basis for not
approving this visa petition.
The sole evidence of the alleged adoption is a Hong Kong statutory
declaration executed by the putative adoptive mother on October 16,
1973. This evidence does not meet the standards for proof of Chinese
customary adoptions set forth in Matter of Ewan, 14 I. & N. Dee. 175
(MA 1972), and Matter of Chin, 14 I. & N. Dec. 150 (BIA 1972).

The district director's decision to revoke approval of the visa petition
was correct. The appeal will be dismissed.
ORDER: The appeal is dismissed.

223

